UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09475 Nuveen Insured Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Insured Dividend Advantage Municipal Fund (NVG) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 152.4% (99.8% of Total Investments) Alabama – 2.1% (1.4% of Total Investments) $ 5,310 Athens, Alabama, Water and Sewerage Revenue Warrants, Series 2002, 5.300%, 5/01/32 5/12 at 101.00 A+ (4) $ 5,671,027 (Pre-refunded 5/01/12) – NPFG Insured Hoover, Alabama, General Obligation Bonds, Series 2003, 5.000%, 3/01/20 (Pre-refunded 3/01/12) – 3/12 at 101.00 AA+ (4) NPFG Insured Total Alabama Alaska – 3.9% (2.5% of Total Investments) Alaska, International Airport System Revenue Bonds, Series 2002B, 5.250%, 10/01/27 10/12 at 100.00 Aa3 (4) (Pre-refunded 10/01/12) – AMBAC Insured Arizona – 2.3% (1.5% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 7/12 at 100.00 AA– 2002B, 5.250%, 7/01/32 – FGIC Insured (Alternative Minimum Tax) Phoenix, Arizona, Civic Improvement Revenue Bonds, Civic Plaza, Series 2005B, 0.000%, 7/01/37 – No Opt. Call AA FGIC Insured Total Arizona California – 12.7% (8.3% of Total Investments) Alameda Corridor Transportation Authority, California, Subordinate Lien Revenue Bonds, Series No Opt. Call A– 2004A, 0.000%, 10/01/20 – AMBAC Insured Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call AA+ Capital Appreciation Series 2009B, 0.000%, 8/01/30 – AGC Insured California Educational Facilities Authority, Revenue Bonds, Occidental College, Series 2005A: 5.000%, 10/01/26 – NPFG Insured 10/15 at 100.00 Aa3 5.000%, 10/01/27 – NPFG Insured 10/15 at 100.00 Aa3 Ceres Unified School District, Stanislaus County, California, General Obligation Bonds, Series 8/12 at 29.17 A+ 2002B, 0.000%, 8/01/33 – FGIC Insured Fullerton Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2005, 9/15 at 100.00 A 5.000%, 9/01/27 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – FGIC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.125%, 6/01/47 6/17 at 100.00 Baa3 5.750%, 6/01/47 6/17 at 100.00 Baa3 Kern Community College District, California, General Obligation Bonds, Series 2006, 0.000%, No Opt. Call AA+ 11/01/25 – AGM Insured Los Angeles, California, Certificates of Participation, Series 2002, 5.300%, 4/01/32 – 4/12 at 100.00 A+ AMBAC Insured Northern California Power Agency, Revenue Refunding Bonds, Hydroelectric Project 1, Series 4/11 at 100.00 A 1998A, 5.200%, 7/01/32 – NPFG Insured Oceanside Unified School District, San Diego County, California, General Obligation Bonds, Series 2008A and 2008B: 0.000%, 8/01/26 – AGC Insured 8/18 at 100.00 AA+ 0.000%, 8/01/28 – AGC Insured 8/18 at 100.00 AA+ Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/38 – 8/29 at 100.00 AA+ AGC Insured Sacramento Municipal Utility District, California, Electric Revenue Bonds, Series 2001P, 8/11 at 100.00 AA+ 5.250%, 8/15/18 – AGM Insured San Francisco Unified School District, California, General Obligation Bonds, Series 2007A: 3.000%, 6/15/25 – AGM Insured 6/17 at 100.00 AA+ 3.000%, 6/15/26 – AGM Insured 6/17 at 100.00 AA+ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 A2 Project, Series 2006C, 4.250%, 8/01/30 – NPFG Insured Sequoia Union High School District, San Mateo County, California, General Obligation Bonds, 7/14 at 102.00 Aa1 Series 2006, 3.500%, 7/01/29 – AGM Insured Ventura County Community College District, California, General Obligation Bonds, Series 2005B, 8/15 at 100.00 AA 5.000%, 8/01/28 – NPFG Insured Total California Colorado – 5.7% (3.7% of Total Investments) Adams County, Colorado, FHA-Insured Mortgage Revenue Bonds, Platte Valley Medical Center, 8/15 at 100.00 BBB Series 2005, 5.000%, 8/01/24 – NPFG Insured Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/32 – 10/16 at 100.00 BBB SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/25 – No Opt. Call Baa1 NPFG Insured Total Colorado District of Columbia – 1.5% (1.0% of Total Investments) District of Columbia, Revenue Bonds, Georgetown University, Series 2007A, 4.500%, 4/01/42 – 4/17 at 100.00 A– AMBAC Insured Washington Convention Center Authority, District of Columbia, Senior Lien Dedicated Tax Revenue 10/16 at 100.00 AA+ Bonds, Series 2007, Residuals 1606, 11.381%, 10/01/30 – AMBAC Insured (IF) Total District of Columbia Florida – 12.3% (8.0% of Total Investments) Florida Municipal Loan Council, Revenue Bonds, Series 2003B: 5.250%, 12/01/17 – NPFG Insured 12/13 at 100.00 A– 5.250%, 12/01/18 – NPFG Insured 12/13 at 100.00 A– Greater Orlando Aviation Authority, Florida, Airport Facilities Revenue Bonds, Series 2002B, 10/12 at 100.00 AA+ 5.125%, 10/01/21 – AGM Insured (Alternative Minimum Tax) Lee County, Florida, Solid Waste System Revenue Refunding Bonds, Series 2001, 5.625%, 10/01/13 – 10/11 at 100.00 A3 NPFG Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2002: 5.625%, 10/01/15 – FGIC Insured (Alternative Minimum Tax) 10/12 at 100.00 A2 5.750%, 10/01/16 – FGIC Insured (Alternative Minimum Tax) 10/12 at 100.00 A2 5.125%, 10/01/21 – FGIC Insured (Alternative Minimum Tax) 10/12 at 100.00 A2 5.250%, 10/01/22 – FGIC Insured (Alternative Minimum Tax) 10/12 at 100.00 A2 South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) Tallahassee, Florida, Energy System Revenue Bonds, Series 2005, 5.000%, 10/01/28 – NPFG Insured 10/15 at 100.00 AA Total Florida Georgia – 2.3% (1.5% of Total Investments) Atlanta and Fulton County Recreation Authority, Georgia, Guaranteed Revenue Bonds, Park 12/15 at 100.00 Aa2 Improvement, Series 2005A, 5.000%, 12/01/30 – NPFG Insured Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004, 5.000%, 11/01/22 – 11/14 at 100.00 AA+ AGM Insured Georgia Housing and Finance Authority, Single Family Mortgage Bonds, Series 2002B-2, 5.500%, 12/11 at 100.00 AAA 6/01/32 (Alternative Minimum Tax) Total Georgia Idaho – 1.0% (0.7% of Total Investments) Idaho Housing and Finance Association, Grant and Revenue Anticipation Bonds, Federal Highway Trust Funds, Series 2006: 5.000%, 7/15/23 – NPFG Insured 7/16 at 100.00 Aa2 5.000%, 7/15/24 – NPFG Insured 7/16 at 100.00 Aa2 Total Idaho Illinois – 11.9% (7.8% of Total Investments) Bolingbrook, Illinois, General Obligation Bonds, Series 2002A, 5.375%, 1/01/38 (Pre-refunded 1/12 at 100.00 Aa3 (4) 1/01/12) – FGIC Insured Chicago, Illinois, General Obligation Bonds, Series 2001A, 5.500%, 1/01/38 – NPFG Insured 1/12 at 100.00 Aa3 Chicago, Illinois, Second Lien Passenger Facility Charge Revenue Bonds, O’Hare International Airport, Series 2001C: 5.500%, 1/01/16 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 A2 5.500%, 1/01/17 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 A2 5.500%, 1/01/18 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 A2 5.500%, 1/01/19 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 A2 Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/16 at 100.00 A1 Series 2005A, 5.250%, 1/01/24 – NPFG Insured Chicago, Illinois, Third Lien General Airport Revenue Refunding Bonds, O’Hare International 1/12 at 100.00 A1 Airport, Series 2002A, 5.750%, 1/01/17 – NPFG Insured (Alternative Minimum Tax) Cicero, Cook County, Illinois, General Obligation Corporate Purpose Bonds, Series 2002, 12/12 at 101.00 Baa1 5.000%, 12/01/21 – NPFG Insured DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, 10/13 at 100.00 Aa3 Series 2003C, 5.250%, 10/01/22 – AGM Insured DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, Series 2003C: 5.250%, 10/01/22 (Pre-refunded 10/01/13) – AGM Insured 10/13 at 100.00 Aa3 (4) 5.250%, 10/01/22 (Pre-refunded 10/01/13) – AGM Insured 10/13 at 100.00 Aa3 (4) Illinois Municipal Electric Agency, Power Supply System Revenue Bonds, Series 2007A, 5.000%, 2/17 at 100.00 A+ 2/01/35 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Capital Appreciation Refunding Series 2010B-1: 0.000%, 6/15/44 – AGM Insured No Opt. Call AAA 0.000%, 6/15/45 – AGM Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Dedicated Tax Revenue Bonds, McCormick Place 6/20 at 100.00 AAA Expansion Project, Tender Option Bond Trust 3861, 13.454%, 6/15/42 (WI/DD, Settling 2/03/11) (IF) Total Illinois Indiana – 14.8% (9.7% of Total Investments) Evansville, Indiana, Sewerage Works Revenue Refunding Bonds, Series 2003A, 5.000%, 7/01/20 – 7/13 at 100.00 A1 AMBAC Insured Indiana Bond Bank, Special Program Bonds, Hendricks County Redevelopment District, Series 2002D: 5.250%, 4/01/26 (Pre-refunded 4/01/12) – AMBAC Insured 4/12 at 100.00 AA (4) 5.250%, 4/01/30 (Pre-refunded 4/01/12) – AMBAC Insured 4/12 at 100.00 AA (4) Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Marion General Hospital, 7/12 at 100.00 A+ Series 2002, 5.250%, 7/01/32 – AMBAC Insured Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project Series 2009A, 1/19 at 100.00 AA+ 5.500%, 1/01/38 – AGC Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project, Series 2002A, 7/12 at 100.00 AAA 5.250%, 7/01/33 (Pre-refunded 7/01/12) – NPFG Insured Valparaiso Middle School Building Corporation, Indiana, First Mortgage Refunding Bonds, Series 1/13 at 100.00 AA+ 2002, 5.000%, 7/15/24 – NPFG Insured Total Indiana Kansas – 0.8% (0.5% of Total Investments) Kansas Development Finance Authority, Revenue Bonds, Sisters of Charity of Leavenworth Health No Opt. Call AA Services Corporation, Series 2010A, 5.000%, 1/01/40 Kentucky – 0.6% (0.4% of Total Investments) Kentucky State Property and Buildings Commission, Revenue Bonds, Project 93, Refunding Series 2/19 at 100.00 AA+ 2009, 5.250%, 2/01/20 – AGC Insured Louisiana – 4.1% (2.7% of Total Investments) Lafayette Public Trust Financing Authority, Louisiana, Revenue Bonds, Ragin’ Cajun Facilities 10/20 at 100.00 AA+ Inc. Project, Series 2010, 5.500%, 10/01/41 – AGM Insured Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 7/14 at 100.00 Baa1 2004, 5.250%, 7/01/24 – NPFG Insured Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, 4.750, 5/01/39 – AGM Insured (UB) 5/16 at 100.00 AA+ 4.500, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 3 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 660-3, 16.556%, 5/16 at 100.00 Aa1 5/01/34 – FGIC Insured (IF) New Orleans, Louisiana, General Obligation Refunding Bonds, Series 2002, 5.125%, 9/01/21 – 9/12 at 100.00 A3 NPFG Insured Total Louisiana Massachusetts – 0.8% (0.5% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 2/17 at 100.00 AA+ 8/01/46 – AGM Insured (UB) (5) Total Massachusetts Michigan – 0.3% (0.2% of Total Investments) Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 12/16 at 100.00 AA 2006A, 5.000%, 12/01/31 (UB) Minnesota – 0.5% (0.3% of Total Investments) Northern Municipal Power Agency, Minnesota, Electric System Revenue Bonds, Refunding Series No Opt. Call AA+ 2009A, 5.000%, 1/01/15 – AGC Insured Missouri – 0.4% (0.3% of Total Investments) St. Louis County Pattonville School District R3, Missouri, General Obligation Bonds, Series 3/14 at 100.00 AA+ 2004, 5.250%, 3/01/19 – AGM Insured Nebraska – 2.0% (1.3% of Total Investments) Lincoln, Nebraska, Electric System Revenue Bonds, Series 2005, 5.000%, 9/01/32 9/15 at 100.00 AA Municipal Energy Agency of Nebraska, Power Supply System Revenue Bonds, Series 2003A: 5.250%, 4/01/20 – AGM Insured 4/13 at 100.00 AA+ 5.250%, 4/01/21 – AGM Insured 4/13 at 100.00 AA+ Total Nebraska Nevada – 1.5% (1.0% of Total Investments) Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 AA+ International Airport, Series 2010A, 5.250%, 7/01/39 – AGM Insured New Jersey – 0.8% (0.6% of Total Investments) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call AA– 2006A, 5.250%, 12/15/20 New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2005D-1, 5.250%, 1/01/26 – No Opt. Call AA+ AGM Insured Total New Jersey New York – 5.8% (3.8% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 BBB Hospital, Series 2004, 5.000%, 8/01/23 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Mental Health Services Facilities 2/15 at 100.00 AA– Improvements, Series 2005B, 5.000%, 2/15/23 – AMBAC Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Tender Option Bond Trust 3518: 13.030%, 2/15/33 (IF) 2/19 at 100.00 AAA 13.041%, 2/15/33 (IF) 2/19 at 100.00 AAA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006F, 4.250%, 11/16 at 100.00 A– 5/01/33 – NPFG Insured Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005B, 11/15 at 100.00 A 5.000%, 11/15/30 – AMBAC Insured Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 AA+ Series 2002A, 5.000%, 11/15/30 – AGM Insured New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AA+ PILOT, Series 2009A, 7.000%, 3/01/49 – AGC Insured Total New York North Carolina – 0.6% (0.4% of Total Investments) North Carolina Medical Care Commission, FHA-Insured Mortgage Revenue Bonds, Betsy Johnson 10/13 at 100.00 AA+ Regional Hospital Project, Series 2003, 5.375%, 10/01/24 – AGM Insured Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2009A, 6.000%, 6/01/34 – 6/19 at 100.00 AA+ AGC Insured Total North Carolina Ohio – 0.5% (0.3% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 65 5.125%, 6/01/24 6/17 at 100.00 Baa3 5.875%, 6/01/30 6/17 at 100.00 Baa3 5.750%, 6/01/34 6/17 at 100.00 Baa3 5.875%, 6/01/47 6/17 at 100.00 Baa3 Total Ohio Oklahoma – 0.4% (0.3% of Total Investments) Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 A 5.000%, 2/15/37 Oregon – 1.8% (1.2% of Total Investments) Oregon State Department of Transportation, Highway User Tax Revenue Bonds, Series 2009A, 5/19 at 100.00 AAA 5.000%, 11/15/33 Oregon, General Obligation Veterans Welfare Bonds, Series 82: 5.375%, 12/01/31 12/11 at 100.00 Aa1 5.500%, 12/01/42 12/11 at 100.00 Aa1 Total Oregon Pennsylvania – 4.9% (3.2% of Total Investments) Allegheny County, Pennsylvania, Airport Revenue Refunding Bonds, Pittsburgh International No Opt. Call BBB+ Airport, Series 1997A, 5.750%, 1/01/13 – NPFG Insured (Alternative Minimum Tax) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 AA+ 5.000%, 1/01/40 – AGM Insured Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA+ Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured (UB) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 – 6/16 at 100.00 Aa3 AMBAC Insured Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AA+ 6/01/33 – AGM Insured Philadelphia Municipal Authority, Pennsylvania, Lease Revenue Bonds, Series 2003B, 5.250%, 11/13 at 100.00 AA+ 11/15/18 – AGM Insured Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2005, 1/16 at 100.00 AA+ 5.000%, 1/15/19 – AGM Insured (UB) State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School 6/13 at 100.00 AAA District, Series 2003, 5.000%, 6/01/23 (Pre-refunded 6/01/13) – AGM Insured Total Pennsylvania Puerto Rico – 0.4% (0.3% of Total Investments) Puerto Rico Municipal Finance Agency, Series 2005C, 5.250%, 8/01/21 – CIFG Insured No Opt. Call A3 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/42 – NPFG Insured Total Puerto Rico South Carolina – 1.5% (1.0% of Total Investments) Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/16 at 100.00 AA+ 2006, 5.000%, 12/01/28 – AGM Insured Greenville, South Carolina, Tax Increment Revenue Improvement Bonds, Series 2003: 5.500%, 4/01/17 – NPFG Insured 4/13 at 100.00 A– 5.000%, 4/01/21 – NPFG Insured 4/13 at 100.00 A– Scago Educational Facilities Corporation, South Carolina, Installment Purchase Revenue Bonds, 10/15 at 100.00 AA+ Spartanburg County School District 5, Series 2005, 5.000%, 4/01/21 – AGM Insured Total South Carolina Tennessee – 10.3% (6.7% of Total Investments) Memphis, Tennessee, Sanitary Sewerage System Revenue Bonds, Series 2004: 5.000%, 10/01/19 – AGM Insured 10/14 at 100.00 AA+ 5.000%, 10/01/20 – AGM Insured 10/14 at 100.00 AA+ 5.000%, 10/01/21 – AGM Insured 10/14 at 100.00 AA+ Memphis-Shelby County Sports Authority, Tennessee, Revenue Bonds, Memphis Arena, Series 2002A, 11/12 at 100.00 Aa2 (4) 5.125%, 11/01/28 (Pre-refunded 11/01/12) – AMBAC Insured Memphis-Shelby County Sports Authority, Tennessee, Revenue Bonds, Memphis Arena, Series 2002B, 11/12 at 100.00 Aa2 (4) 5.125%, 11/01/29 (Pre-refunded 11/01/12) – AMBAC Insured Tennessee State School Bond Authority, Higher Educational Facilities Second Program Bonds, 5/12 at 100.00 AA+ (4) Series 2002A, 5.250%, 5/01/32 (Pre-refunded 5/01/12) – AGM Insured Total Tennessee Texas – 23.7% (15.5% of Total Investments) Dallas-Ft. Worth International Airport, Texas, Joint Revenue Refunding and Improvement Bonds, 11/11 at 100.00 A+ Series 2001A, 5.750%, 11/01/13 – NPFG Insured (Alternative Minimum Tax) Gainesville Hospital District, Texas, Limited Tax General Obligation Bonds, Series 2002, 8/11 at 100.00 A3 (4) 5.375%, 8/15/32 (Pre-refunded 8/15/11) – NPFG Insured Galveston, Texas, General Obligation Bonds, Series 2001, 5.250%, 5/01/21 – AMBAC Insured 5/11 at 100.00 Aa3 Harris County Health Facilities Development Corporation, Texas, Thermal Utility Revenue Bonds, TECO Project, Series 2003: 5.000%, 11/15/16 – NPFG Insured 11/13 at 100.00 AA 5.000%, 11/15/17 – NPFG Insured 11/13 at 100.00 AA Harris County, Texas, General Obligation Toll Road Revenue Bonds, Series 2009, Trust 3418, No Opt. Call AAA 13.576%, 8/15/27 – AGM Insured (IF) Houston Area Water Corporation, Texas, Contract Revenue Bonds, Northeast Water Purification 3/12 at 100.00 N/R (4) Plant, Series 2002, 5.125%, 3/01/32 (Pre-refunded 3/01/12) – FGIC Insured Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2004A, 5.250%, 5/14 at 100.00 AA 5/15/24 – FGIC Insured San Antonio, Texas, Water System Senior Lien Revenue Refunding Bonds, Series 2002, 5.500%, 5/12 at 100.00 AA+ 5/15/17 – AGM Insured Texas Department of Housing and Community Affairs, Residential Mortgage Revenue Bonds, Series 7/11 at 100.00 AAA 2001A, 5.350%, 7/01/33 (Alternative Minimum Tax) Texas Department of Housing and Community Affairs, Single Family Mortgage Bonds, Series 2002B, 3/12 at 100.00 AAA 5.550%, 9/01/33 – NPFG Insured (Alternative Minimum Tax) Texas Public Finance Authority, Revenue Bonds, Texas Southern University Financing System, Series 2002: 5.125%, 11/01/20 – NPFG Insured 5/12 at 100.00 Baa1 5.125%, 11/01/21 – NPFG Insured 5/12 at 100.00 Baa1 Texas Student Housing Authority, Revenue Bonds, Austin Project, Senior Series 2001A: 5.375%, 1/01/23 – NPFG Insured 1/12 at 102.00 Baa1 5.500%, 1/01/33 – NPFG Insured 1/12 at 102.00 Baa1 Texas Water Development Board, Senior Lien State Revolving Fund Revenue Bonds, Series 1999B, 4/11 at 100.00 AAA 5.250%, 7/15/17 Texas, General Obligation Bonds, Veterans Housing Assistance Program Fund II, Series 2002A-1, 6/12 at 100.00 Aaa 5.250%, 12/01/22 (Pre-refunded 6/01/12) (Alternative Minimum Tax) (UB) Williamson County, Texas, General Obligation Bonds, Series 2002: 5.250%, 2/15/22 (Pre-refunded 2/15/12) – AGM Insured 2/12 at 100.00 AAA 5.250%, 2/15/25 (Pre-refunded 2/15/12) – AGM Insured 2/12 at 100.00 AAA Total Texas Utah – 1.2% (0.8% of Total Investments) Utah Transit Authority, Sales Tax Revenue Bonds, Series 2008, Trust 1193, 13.166%, 12/15/15 – No Opt. Call AAA AGM Insured (IF) Washington – 15.9% (10.4% of Total Investments) Energy Northwest, Washington Public Power, Nine Canyon Wind Project Revenue Bonds, Series 7/16 at 100.00 A 2006A, 4.500%, 7/01/30 – AMBAC Insured Energy Northwest, Washington, Electric Revenue Refunding Bonds, Columbia Generating Station – 7/12 at 100.00 Aaa Nuclear Project 2, Series 2002B, 5.350%, 7/01/18 – AGM Insured Energy Northwest, Washington, Electric Revenue Refunding Bonds, Nuclear Project 1, Series 7/12 at 100.00 Aaa 2002A, 5.500%, 7/01/15 – NPFG Insured Port of Seattle, Washington, Revenue Refunding Bonds, Series 2002D, 5.750%, 11/01/15 – FGIC 11/12 at 100.00 Aa2 Insured (Alternative Minimum Tax) Snohomish County School District 2, Everett, Washington, General Obligation Bonds, Series 12/13 at 100.00 AA+ 2003B, 5.000%, 6/01/17 – AGM Insured Thurston and Pierce Counties School District, Washington, General Obligation Bonds, Yelm 6/13 at 100.00 Aa1 (4) Community Schools, Series 2003, 5.250%, 12/01/16 (Pre-refunded 6/01/13) – AGM Insured University of Washington, General Revenue Bonds, Refunding Series 2007, 5.000%, 6/01/37 – 6/17 at 100.00 Aaa AMBAC Insured (UB) Washington State Economic Development Finance Authority, Wastewater Revenue Bonds, LOTT Project, Series 2002: 5.500%, 6/01/17 – AMBAC Insured 6/12 at 100.00 Aa3 5.125%, 6/01/22 – AMBAC Insured 6/12 at 100.00 Aa3 Washington State Health Care Facilities Authority, Revenue Bonds, Harrison Memorial Hospital, 8/13 at 102.00 N/R Series 1998, 5.000%, 8/15/28 – AMBAC Insured Washington State, General Obligation Bonds, Series 2009, Trust 1212, 13.233%, 7/01/14 – AGM No Opt. Call AA+ Insured (IF) Whitman County School District 267, Pullman, Washington, General Obligation Bonds, Series 6/12 at 100.00 Aa1 (4) 2002, 5.000%, 12/01/20 (Pre-refunded 6/01/12) – AGM Insured Total Washington Wisconsin – 3.1% (2.0% of Total Investments) Wisconsin, Transportation Revenue Refunding Bonds, Series 2002-1, 5.125%, 7/01/18 7/12 at 100.00 AA+ (4) (Pre-refunded 7/01/12) – AMBAC Insured $ 721,358 Total Municipal Bonds (cost $640,821,242) Shares Description (1) Value Investment Companies – 0.3% (0.2% of Total Investments) BlackRock MuniEnhanced Fund Inc. $ 136,952 BlackRock MuniHoldings Fund Inc. Dreyfus Strategic Municipal Fund DWS Municipal Income Trust Morgan Stanley Quality Municipal Income Trust PIMCO Municipal Income Fund II Van Kampen Advantage Municipal Income Fund II Van Kampen Investment Grade Municipal Trust Total Investment Companies (cost $1,353,712) Total Investments (cost $642,174,954) – 152.7% Floating Rate Obligations – (6.8)% MuniFund Term Preferred Shares, at Liquidation Value – (25.9)% (6) Other Assets Less Liabilities – 2.0% Auction Rate Preferred Shares, at Liquidation Value – (22.0)% (6) Net Assets Applicable to Common Shares – 100% $ 417,614,864 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
